Grant, J.
{after stating the facts). Plaintiff seeks to recover the ordinary price paid laborers for similar work, namely, $1.50 per day. The cause was tried before the court without a jury, and the finding of facts is not suchas to justify a judgment in favor of the plaintiff, even if his theory of the law as to the statute of frauds is correct. There is no finding that the plaintiff’s son did a man’s work, or that his services were worth $1.50 a day. He was paid what the void contract called for; He could recover no more in any event, except upon proof of what his services were worth. The mere fact that laborers were paid $1.50 per day is not evidence that his services were worth that amount.
For these reasons, the judgment must be affirmed.
Carpenter, McAlvay, Montgomery, and Hooker, JJ., concurred. '